          Case 5:19-cv-00963-OLG Document 31 Filed 10/16/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 DR. GEORGE RICHARDSON, ROSALIE                      §
 WEISFELD,    AUSTIN      JUSTICE                    §
 COALITION, COALITION OF TEXANS                      §
 WITH DISABILITIES, MOVE TEXAS                       §
 CIVIC FUND, LEAGUE OF WOMEN                         §
 VOTERS OF TEXAS, and AMERICAN GI                    §
 FORUM OF TEXAS, INC.,                               §
                                                     §
                       Plaintiffs                    §
                                                     §
 v.                                                  §         Civil Case No. 5:19-cv-00963
                                                     §
 TEXAS SECRETARY OF STATE, TRUDY                     §
 HANCOCK, in her official capacity as                §
 BRAZOS           COUNTY         ELECTIONS           §
 ADMINISTRATOR, and PERLA LARA in                    §
 her official capacity as CITY OF MCALLEN,           §
 TEXAS SECRETARY,                                    §
                                                     §
                       Defendants.                   §

        UNOPPOSED MOTION TO EXTEND DEADLINE AND PAGE LIMIT FOR
      PLAINTIFFS’ CONSOLIDATED RESPONSE TO DEFENDANTS’ MOTIONS TO
                                 DISMISS

TO THE HONORABLE ORLANDO GARCIA JR., CHIEF U.S. DISTRICT JUDGE:

        Plaintiffs respectfully request the Court extend their deadline to respond to the motions to

dismiss filed by Defendant Perla Lara, in her official capacity as City of McAllen, Texas Secretary

(“the City Secretary”) (Doc. 27), Defendant Trudy Hancock, in her official capacity as Brazos

County Elections Administrator (“the Brazos County EA”) (Doc. 29), and Defendant Texas

Secretary of State (“the Texas SOS”) (Doc. 30), to October 23, 2019. Because Plaintiffs intend to

file a consolidated response to all three motions to dismiss, they additionally request an extension

of the page limit for that response, from 20 pages to 40 pages. Plaintiffs have conferred with

counsel for all three Defendants, and none are opposed to these requests.

                                                 1
         Case 5:19-cv-00963-OLG Document 31 Filed 10/16/19 Page 2 of 4



       Plaintiffs bring the requested deadline extension in good faith and not for the purpose of

delay. The current deadline to respond to the Brazos County EA’s motion to dismiss is October

18, 2019, while the deadline to respond to the City Secretary’s and the Texas SOS’s motions to

dismiss is October 21, 2019. The requested extension of time to respond to the three pending

motions to dismiss thus ranges from only 2 to 5 additional days. Plaintiffs ask for this additional

time because it is needed to adequately consolidate their responses to all three of Defendants’

motions to dismiss. This consolidation unifies the briefing, much of which would be duplicative

across multiple responses, and will conserve the parties’ and the Court’s resources.

       Plaintiffs ask for a page-limit extension for the same reasons. Rather than file three separate

responses to Defendants’ motions to dismiss, each with its own limit of 20 pages, see W.D. Tex

L. R. Civ. P. 7(e), Plaintiffs seek to file a consolidated response of up to 40 pages. Plaintiffs’

request is in good faith and not for purposes of delay.

       Finally, the requested extensions will not prejudice any of Defendants. Plaintiffs conferred

with counsel for the City Secretary, the Brazos County EA, and the Texas SOS, and none oppose

this motion.

       Accordingly, Plaintiffs respectfully ask the Court grant their request to extend the deadline

for their consolidated response to the City Secretary’s Motion to Dismiss (Doc. 27), the Brazos

County EA’s Motion to Dismiss (Doc. 29), and the Texas SOS’s Motion to Dismiss (Doc. 30), to

October 23, 2019, as well as Plaintiffs’ request for an extension of the page limit for their

consolidated response, from 20 pages to 40 pages.

Dated: October 16, 2019.

                                                      Respectfully Submitted,

                                                      /s/ Zachary Dolling



                                                 2
Case 5:19-cv-00963-OLG Document 31 Filed 10/16/19 Page 3 of 4



                                 TEXAS CIVIL RIGHTS PROJECT

                                 Mimi M.D. Marziani
                                 Texas Bar No. 24091906
                                 mimi@texascivilrightsproject.org
                                 Rebecca Harrison Stevens
                                 Texas Bar No. 24065381
                                 beth@texascivilrightsproject.org
                                 Hani Mirza
                                 Texas Bar No. 24083512
                                 hani@texascivilrightsproject.org
                                 Ryan V. Cox
                                 Texas Bar No. 24074087
                                 ryan@texascivilrightsproject.org
                                 Zachary D. Dolling
                                 Texas Bar No. 24105809
                                 zachary@texascivilrightsproject.org
                                 1405 Montopolis Drive
                                 Austin, Texas 78741
                                 512-474-5073 (Telephone)
                                 512-474-0726 (Facsimile)
                                 WILLKIE FARR & GALLAGHER LLP
                                 Richard Mancino (NY Bar No. 1852797)
                                 P. Maxwell Griffith (NY Bar No. 5323209)
                                 787 Seventh Avenue
                                 New York, New York 10019
                                 Telephone: (212) 728-8000
                                 Facsimile: (212) 728-8111
                                 Email: rmancino@willkie.com
                                        mgriffith@willkie.com
                                 -AND-
                                 Jennifer J. Hardy (TX Bar No. 24096068)
                                 Denis A. Fallon (TX Bar No. 24059731)
                                 Garrett Johnston (TX Bar No. 24087812)
                                 Audra White (TX Bar No. 24098608)
                                 600 Travis Street, Suite 2100
                                 Houston, Texas 77002
                                 Telephone: (713) 510-1700
                                 Facsimile: (713) 510-1799
                                 Email: jhardy2@willkie.com
                                        afallon@willkie.com
                                        gjohnston@willkie.com
         Case 5:19-cv-00963-OLG Document 31 Filed 10/16/19 Page 4 of 4



                                                           awhite@willkie.com

                                                      COUNSEL FOR PLAINTIFFS

                               CERTIFICATE OF SERVICE

       By my signature below, I certify that a true and correct copy of the foregoing has been
served on all counsel of record on October 16, 2019 through the Electronic Case File System of
the Western District of Texas.

                                                    /s/ Zachary Dolling


                            CERTIFICATE OF CONFERENCE

        I certify that on October 16, 2019, Plaintiffs’ counsel conferred via email with Isaac J.
Tawil, counsel for Defendant Perla Lara, in her official capacity as City of McAllen, Texas
Secretary, Eric Magee, counsel for Defendant Trudy Hancock, in her official capacity as Brazos
County Elections Administrator, and Anna Mackin, counsel for Defendant Texas Secretary of
State. They are not opposed to the extensions requested here.

                                                    /s/ Zachary Dolling
